*762The determination finding the petitioner in violation of the Section 8 Housing Choice Voucher Program regulations due to her failure to notify the respondent that her former husband was living in the subject residence with her and her children (see 24 CFR 982.551 [h] [2]) was supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176 [1978]; Matter of Steward v Mulligan, 47 AD3d 822 [2008]; cf. Matter of Pena v Mulligan, 32 AD3d 952, 953 [2006]). However, under the particular circumstances of this case, the penalty imposed was so disproportionate to the offense as to be shocking to one’s sense of fairness (see generally Matter of Kreisler v New York City Tr. Auth., 2 NY3d 775, 776 [2004]; Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 237 [1974]; see also 24 CFR 982.552 [c] [2] [i]; cf. Matter of Smith v New York City Hous. Auth., 40 AD3d 235 [2007]). Accordingly, we remit the matter to the respondent for the imposition of a lesser penalty.
The petitioner’s remaining contentions are without merit. Mastro, J.P., Covello, Dickerson and Eng, JJ., concur.